                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 IN RE                                                 :
                                                       :
 JOE GODBOLT,                                          :        Case No. 19-02265-DSC13
                                                       :        Chapter 13
                           DEBTOR.                     :        Judge D. SIMS CRAWFORD
 ---------------------------------------------------------------------------------------------------------------------


  ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR
  STAY FILED BY U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
                        CABANA SERIES III TRUST

         This matter coming before the Court on March 3, 2020 on the Motion for Relief from
 Automatic Stay and Co-Debtor Stay filed by U.S. Bank Trust National Association as Trustee of
 Cabana Series III Trust (hereinafter "Creditor"), and this Court being informed of the agreement
 of the parties hereto, it is therefore ORDERED, ADJUDGED AND DECREED as follows:


     1. The Motion for Relief from Stay and Co-Debtor Stay is conditionally denied. The
        Creditor shall file a claim for the post-petition mortgage arrearage for July 2019, through
        February 2020, plus attorney fees and costs in connection with Creditor's Motion for
        Relief from Stay, and the Debtor shall file a Motion to Modify the Plan for said arrearage,
        fees and costs. The arrearage to be put into the plan is as follows:
                8 payments @ $1,264.22 for 07/19 to 02/20:                    $10,113.76
                Attorney Fees and Costs for MFR:                              $1,231.00
                Total:                                                        $11,344.76

     2. The Motion for Relief from Stay filed by the Creditor is hereby conditionally denied.
        However, should the Debtor default under the mortgage agreement between the parties
        by failing to make payments due on the 1st day of each month within the next TWELVE
        MONTHS beginning March 2020 and continuing through February 2021, the Creditor
        may file with the Court a pleading to renew its motion and a hearing will be scheduled by
        subsequent notice.

     3. If relief from the automatic stay under 11 U.S.C. § 362 and § 1301 becomes effective,
        this Creditor is thereafter entitled to enforce any and all of its right, title, interest in and to
        the subject property under applicable non-bankruptcy law. The filing and service of
        Notice of Payment Change and/or Notices of Post-Petition Fees, Expenses, and Charges,
        as described by FRBP 3002.1(b) and FRBP 3002.1(c) are not required once relief from
        the automatic stay under 11 U.S.C. § 362 is triggered and becomes effective. Upon entry
        of this Order granting relief from the automatic stay under 11 U.S.C. § 362, the 14-day
        stay of Rule FRBP 4001(a)(3) is waived.




Case 19-02265-DSC13             Doc 34     Filed 03/27/20 Entered 03/27/20 13:03:40                       Desc Main
                                          Document     Page 1 of 3
 Done this the 27th day of March, 2020.


                                                    /s/ D. Sims Crawford
                                                    D. SIMS CRAWFORD
                                                    United States Bankruptcy Judge


 This Order was submitted to the Debtor’s attorney and Trustee to review prior to submission to
 the Court.


 This document was prepared by:
 Mark A. Baker, ASB 2549-E57M
 3550 Engineering Drive, Suite 260
 Peachtree Corners, GA 30092
 Telephone: (404) 474-7149
 Facsimile: (404) 745-8121
 E-mail: mbaker@mtglaw.com
 Attorneys for Creditor




Case 19-02265-DSC13        Doc 34    Filed 03/27/20 Entered 03/27/20 13:03:40          Desc Main
                                    Document     Page 2 of 3
 PARTIES TO RECEIVE COPIES:

 Joe Godbolt
 5325 Cornwell Dr
 Birmingham, AL 35210

 Joe Godbolt
 5325 Cornell Dr
 Birmingham, AL 35210

 Cheryl H. Godbolt
 5325 Cornwell Dr
 Birmingham, AL 35210

 Cheryl H. Godbolt
 5325 Cornell Dr
 Birmingham, AL 35210

 Keith Randal Martin
 Keith R. Martin, Attorney at Law
 2100 1st Ave North
 Ste 220
 Birmingham, AL 35203

 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202-0848

 Mark A. Baker
 3550 Engineering Drive, Suite 260
 Peachtree Corners, GA 30092




Case 19-02265-DSC13       Doc 34     Filed 03/27/20 Entered 03/27/20 13:03:40   Desc Main
                                    Document     Page 3 of 3
